United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3026
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Jason L. Clark

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 17, 2018
                              Filed: April 30, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

     Jason Clark directly appeals the below-Guidelines sentence the district court1
imposed after he pled guilty--pursuant to a plea agreement containing an appeal

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
waiver--to drug and firearm offenses. His counsel has moved for leave to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of Clark’s sentence, and arguing that the district court
should have departed further downward from the calculated Guidelines range.

      We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (validity and applicability of appeal waiver is
reviewed de novo). The record shows that Clark entered into the plea agreement and
the appeal waiver knowingly and voluntarily, the arguments on appeal fall within the
scope of the waiver, and no miscarriage of justice would result from enforcing the
waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
Finally, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no non-frivolous issues for appeal outside the scope of the waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.
                       ______________________________




                                         -2-